ACCEPTED
                                                               03-14-00676-CR
                                                                       6153558
                                                    THIRD COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                         7/21/2015 11:29:00 AM
                                                             JEFFREY D. KYLE
                                                                        CLERK
           NO. 03-14-00676-CR

                                       RECEIVED IN
                                 3rd COURT OF APPEALS
                                      AUSTIN, TEXAS
         IN THE COURT OF APPEALS
                                 7/21/2015 11:29:00 AM
               FOR THE
                                     JEFFREY D. KYLE
 THIRD   SUPREME JUDICIAL DISTRICT        Clerk
            AT AUSTIN, TEXAS



  ANGELITA RODRIGUEZ PACHECO,
            Appellant

                     vs.

         THE STATE OF TEXAS,
               Appellee


Appeal from the 424th Judicial District Court
             Cause No. 41988
           Burnet County, Texas
 The Honorable Dan Mills, Judge Presiding


APPELLANT’S NOTICE OF LATE BRIEF


                           Gary E. Prust
                           State Bar No. 24056166
                           1607 Nueces Street
                           Austin, Texas 78701
                           (512) 469-0092
                           Fax: (512) 469-9102
                           gary@prustlaw.com

                           ATTORNEY FOR APPELLANT
                          Oral Argument is not requested.

                  APPELLANT’S NOTICE OF LATE BRIEF

      Now comes Appellant, by and through her attorney, Gary E. Prust, and files

this Notice of Late Brief. Appellant’s brief was due July 20, 2015, and Appellant

has been granted three requests for extension of time in which to file her brief.

Attorney for Appellant has been diligently preparing, researching, and has

narrowed the arguable issues. He has been unable to thoroughly and adequately

complete the brief by the submission deadline but continues to dedicate a good

deal of time to it. Attorney for Appellant has had an unexpected death in his

immediate family in June and had to attend to those personal matters. Attorney for

Appellant must also submit a brief in an unrelated appeal Wednesday, July 22,

2015 and anticipates that filing will be timely. Appellant will submit a completed

brief by Friday, July 24, 2015. Attorney for Appellant as not abandoned the brief or

his representation of Appellant.

                                             Respectfully submitted,

                                             /s/ Gary E. Prust

                                             Gary E. Prust
                                             State Bar No. 24056166
                                             1607 Nueces St.
                                             Austin, Texas 78701
                                             (512)469-0092
                                             Fax (512)469-9102
                                             gary@prustlaw.com
                                             Attorney for Appellant
                         CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Brief was served upon Mr. Blake Ewing and Mr. Gary Bunyard, Assistant District
Attorneys for the 33rd and 424th Judicial District Attorney’s Office office via
electronic transmission through efiletexas.gov on this 21st day of July, 2015.


                                             /s/ Gary Prust
                                           Gary E. Prust


                      CERTIFICATE OF COMPLIANCE

     I hereby certify the above and foregoing Notice contains 156 words and is in
compliance with TEX. R. APP. PROC. 9.4(2)(B).


                                                 /s/ Gary Prust
                                           Gary E. Prust